DETAILED ACTION

In response to Amendments/Arguments filed 10/13/2021.  Claims 1-4 and 6-20 are pending.  Claims 13-15 are withdrawn without traverse.  Claims 1-4, 6-12, and 16-20 are examined thusly.  Claim 1 was amended.  Claim 5 was cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-12, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the inner layer formed from an aqueous emulsion (or colloid) of at least two polymers having an interpenetrating network and the two polymers are an acrylate and an acrylic, does not reasonably provide enablement for any colloid or material that has the claimed properties.  The specification does make and use the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-12 and 16-19 can be used as claimed and whether claims 1-12 and 16-19 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-12 and 16-19, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-12 and 16-19 read on any material such as colloids of PVB, polyesters, polyurethanes, polysiloxanes, etc. while the specification discloses the inner layer formed from an aqueous emulsion of at least two polymers having an interpenetrating network and the two polymers are an acrylate and an acrylic.
	(b) There is no direction or guidance presented for other inner layer materials such as colloids of PVB, polyesters, polyurethanes, polysiloxanes, etc.
	(c) There is an absence of working examples concerning other inner layer materials such as colloids of PVB, polyesters, polyurethanes, polysiloxanes, etc. that can meet the limitations.
.

Response to Arguments
Applicant's arguments filed 10/13/2021 regarding the 35 USC 112(a) rejection have been fully considered but they are not persuasive.  Applicant asserts that the incorporation of the limitation of “colloid” is sufficient to overcome the scope of enablement rejection.  Examiner respectfully disagrees and notes that there is no support for all colloidal materials being capable of meeting the limitations.  Indeed, the specification shows a colloid of at least two polymers having an interpenetrating network and the two polymers are an acrylate and an acrylic.  When looking to the specification, Examiner notes that Applicant states the following:

    PNG
    media_image1.png
    250
    281
    media_image1.png
    Greyscale


The recitation of “certain types of colloids” means that only specific colloids are capable of achieving the claimed properties, wherein Applicant has only shown one type of colloid material as meeting the limitation.  Specifically, that colloid is two polymers having an interpenetrating network and the two polymers are an acrylate and an acrylic.  Applicant has not shown any other colloid as meeting the limitations and as such, Applicant does not have support for the scope of “colloid”.  Examiner notes that the claims are not rejected as being not enabled.  The claims are rejected as not being enabled for the scope being claimed.  Therefore, the rejection is still applicable to the instant claims.

Applicant’s arguments, see pp. 8-15, filed 10/13/2021, with respect to the art rejections have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.  Examiner acknowledges the amendments as overcoming the previous art rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783